       Case 1:17-cv-03391-PAE Document 123
                                       122 Filed 06/06/19
                                                 06/05/19 Page 1 of 2


                                                       U.S. Department of Justice

                                                       United States Attorney
                                                       Southern District of New York



                                                       86 Chambers Street, 3rd floor
                                                       New York, New York 10007


                                                        June 5, 2019
BY ECF
The Honorable Paul A. Engelmayer
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

                    Re:     ACLU, et al. v. DOD, et al., No. 17 Civ. 3391 (PAE)

Dear Judge Engelmayer:

        I write respectfully on behalf of Defendants the Department of Defense (“DOD”)
and Department of State (“DOS”) in the above-referenced action brought pursuant to the
Freedom of Information Act, 5 U.S.C. § 552 (“FOIA”). We write with Plaintiffs’ consent
to request a three-week enlargement of Defendants’ deadline to file their opposition and
reply memorandum of law in connection with the pending summary judgment briefing in
this case, from June 7 to June 28, 2019. See Dkt. No. 121. This is Defendants’ second
request for an enlargement of this deadline; the Court granted the first request. Id. The
primary reason for the request, which will be Defendants’ final one, is that Defendants
require some additional time to prepare and finalize their upcoming submission due to
continuing health issues of counsel working on this matter. I have consulted with
Plaintiffs, who courteously consented to this request. If the Court is inclined to grant the
request set forth herein, the parties have conferred and respectfully request that the
remaining briefing deadlines be modified as follows:

       Defendants file their opposition and reply (25 pages) on June 28, 2019; and

       Plaintiffs file their reply (25 pages) on July 19, 2019.

        We thank the Court for its consideration of this matter.
     Case 1:17-cv-03391-PAE Document 123
                                     122 Filed 06/06/19
                                               06/05/19 Page 2 of 2



                                            Respectfully submitted,

                                            GEOFFREY S. BERMAN
                                            United States Attorney

                                      By:   /s/ Rebecca S. Tinio
                                            REBECCA S. TINIO
                                            Assistant United States Attorney
                                            Tel.: (212) 637-2774
                                            Fax: (212) 637-2702
                                            rebecca.tinio@usdoj.gov
cc: Counsel of record (by ECF)




            Granted.

     SO ORDERED.
                       PaJA.�
                 __________________________________
                                                           6/6/2019


                       PAUL A. ENGELMAYER
                       United States District Judge




                                     2
